Title: From George Washington to George Clinton, 10 October 1782
From: Washington, George
To: Clinton, George


                  Sir,
                     
                     Head Quarters Octr 10. 1782
                  
                  Lt Colbreath Quarter Master of the 2nd New York Regiment informs me that a suit is carrying on against him for a Trespass in taking Cattle which he impressed under your Excellencys Warrant he has obtained leave for the necessary Evidences on his part to leave the Army and attend the Trial of his Cause at Albany—I need not observe to your Excellency how Exceedingly injurious such Vexatious suits, as this appears to be, are to the public Service and how peculiarly hard it is, on the Officer who is thus put to a great deal of trouble and expence for doing nothing but what he is obliged to do—and I cannot but be persuaded your Excellency will do every thing that lays in your power to assist & relieve Mr Colbreath in this affair.
                  
               